03/05/2021


          THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 20-0580



               SUPREME COURT CAUSE NO. DA 20-0580




In the Matter of,                                 Montana Sixteenth
                                                Judicial District Court
J.W.,                                            Case No. DJ-2020-1

A youth under the age of eighteen
years.                                       ORDER GRANTING
                                            UNOPPOSED SECOND
                                          MOTION OF APPLLANT FOR
                                           EXTENSION OF TIME TO
                                            FILE OPENING BRIEF



        Upon review of Appellant’s Motion, no objection by Appellee, and

good cause appearing, IT IS HEREBY ORDERED that Appellant J.W. shall

have and is hereby granted, 30 (thirty) days from the current due date of March

15, 2021, in which to prepare, file and serve his Opening Brief on Appeal

herein.

        Said Opening Brief shall be prepared, filed and served on or before

April 14, 2021.

        SO ORDERED this          day of March, 2021.




                                                                     Electronically signed by:
                                                                           Mike McGrath
                                                              Chief Justice, Montana Supreme Court
                                                                           March 5 2021